PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/863,078
Filing Date: 5 Jan 2018
Appellant(s): Bates, James, Stewart



__________________
Xin Dai, Pd.D.
Reg. No. 72,098
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed November 19, 2021 (“Appeal Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated September 10, 2021 (“Final Office Action”), from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims:
i)	The rejection of claims 8-15 under 35 USC 101.
ii)	The rejection of claims 8-12 under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2016/178973 to Conlin et al. (“Conlin”) in view of U.S. Patent App. Pub. No. 2013/0185099 to Bucur et al. (“Bucur”) and U.S. Patent No. 5,839,438 to Graettinger et al. (“Graettinger”).
iii)	The rejection of claims 13-15 under 35 U.S.C. 103 as being unpatentable over Int’l Pub. No. WO 2016/178973 to Conlin et al. (“Conlin”) in view of U.S. Patent App. Pub. No. 2013/0185099 to Bucur et al. (“Bucur”) and U.S. Patent No. 5,839,438 to Graettinger et al. (“Graettinger”) as applied to claim 12 above, and further in view of U.S. Patent App. Pub. No. 2016/0302710 to Alberts et al. (“Alberts”).

	Note:
Claims 1-7 and 16-20 were previously withdrawn from consideration as being directed to a non-elected invention and thus not subject to the present appeal.

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  None.

(2) Response to Argument
	The Examiner will address Appellant’s arguments in the order presented in the Appeal Brief.

Response to Rejection under 35 USC 101:
1)	At pages 10-12 of the Appeal Brief, Appellant takes the position that the present claims are similar to claim 3 in “Example 29 Diagnosing and Treating Julitis” from the Office’s eligibility examples.  Specifically, Appellant asserts that implementing a trustability analysis on the retrieved reference information based on a ranking of trustability factors assigned to the retrieved reference information during the trustability analysis is an unconventional step that innovatively provides more accurate reference information similar to how “porcine” antibodies were not routinely or conventionally used to detect human proteins such as JUL-1.  However, not only is implementation of a trustability analysis on reference information different than an antibody being a porcine antibody, but the limitations directed to implementing the trustability analysis are part of the abstract idea (see page 9-10 of the Final Office Action) and thus not subject to a conventionality analysis.  Stated differently, the limitations directed to implementing 

	2)	On pages 14-15 of the Appeal Brief, Appellant takes the position that “the pending claims are directed to addressing specific technological problems in automated healthcare service and do so in specific ways” (bottom of page 14 of Appeal Brief) and that the various limitations of the claims (e.g., retrieving reference information, implementing the trustability analysis, a computing apparatus including a diagnostic module having a trained neural network, etc.) “[involve] a practical application” (middle of page 15 of Appeal Brief).  However, Appellant never explains the specific technological problem allegedly solved by the claims or the practical application allegedly provided by the claims.  In contrast, it appears any “improvement” provided by implementation of the trustability analysis is to select more relevant/accurate reference information for use in patient diagnosis which is part of the abstract idea.  
As noted in MPEP 2106.05(a)(II), an improvement in the judicial exception itself is not an improvement in technology.  Similar to how the court in Trading Technologies Int’l v. IBG LLC determined that the claim simply provided a trader with more information to facilitate market trades which improved the business process of market trading but did not improve computers or technology, the present claims provide users with more relevant reference information which improves the mental process of making patient diagnoses but does not improve computers or technology.

	

First, Appellant asserts that the claims deal with improvements to a technology or technical field such as automated healthcare service which may be used for numerous purposes including automatic healthcare diagnoses.  However, not only does Appellant not explain the alleged technological improvement in detail, but Appellant never explains which limitations of the present claims provide such improvement and the present specification does not even appear to discuss any such technological improvements in detail as is required in MPEP 2106.05(a).
Second, Appellant asserts that the claims deal with improvement to the functioning of the computer itself by making it more reliably when analyzing all retrieved information or references.  However, the Examiner disagrees because the improvement is to the abstract idea (which is not a “technological improvement” as noted above) rather than to computer functionality.  In contrast, recitation of the “computing apparatus” merely amounts to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea per MPEP § 2106.05(f)).
Finally, Appellant assert that the claims add specific limitations other than what is well-understood, routine, and conventional in the field such as using a neural network pre-trained using one or more medical databases to analyze the patient input, the retrieved medical history information, and the selected reference information for diagnosis.  However, use of a pre-trained neural network, at the high level of generality recited in the claims, is routine/conventional practice in the art of generating patient diagnosis from medical data, which does not amount to “significantly more” than the abstract idea.  MPEP 2106.05(d).  Furthermore, the Examiner asserts that this limitation is merely a “field of use” limitation because it does no more than 

4)	At page 17 of the Appeal Brief, Appellant takes the position that the recited “computing apparatus” make “specific [] [improvements] in computer capabilities and are not using a computing device as a tool.  Specifically, Appellant asserts that the present claims transform the computing device into a different tool that is more useful in processing medical information for automatic healthcare service using trained a neural network and more reliable by analyzing patient input, medical history, and selected reference information (page 18 of the Appeal Brief).  However, similar to the Examiner’s position at page 5 of the Final Office Action as repeated by Appellant on page 18 of the Appeal Brief, the Examiner asserts that the claim limitations might provide patients and medical professionals with improved reference information to assist in the generation of more accurate medical diagnoses but do not improve computers or technology.

Response to Rejection under 35 USC 103:
	1)	At the bottom of page 20 of the Appeal Brief, Appellant takes the position that “the ranking associated with the plurality of medical sources [in Bucur] are not related to any searches performed by the search engine...While in contrary, in claim 8 of the present application, the selection of the reference information is based on ranking of trustability factors assigned to each retrieved reference information during the trustability analysis.”  However, claim 8 never recites that the trustability analysis for the retrieved reference information is 

2) In relation to Appellant’s position on page 21 of the Appeal Brief that the rankings of Bucur “are therefore general rankings not relevant to the search results,” the Examiner initially notes that independent claim 8 does not recite that the recited rankings are specific rankings relevant to search results.  Nevertheless, the Examiner asserts that the rankings of Bucur are not general rankings but instead are specific rankings relevant to the search results because the search results are provided based on the ranking per at least [0031] and [0077].

3)	In relation to Appellant’s position on page 21 of the Appeal Brief that “in claim 8, the ranking of trustability factors are assigned during the trustability analysis and therefore retrieval-specific,” the Examiner initially asserts that there does not appear to be any specific requirement in independent claim 8 that “trustability factors assigned to each retrieved reference information” occurs “during the trustability analysis” as asserted by Appellant and that the Examiner is only interpreting the “the selection of the reference information” to be required to occur “during the trustability analysis.”  Even if the recited trustability factors of independent 

4)	In relation to Appellant’s position on page 21 of the Appeal Brief that “Bucur actually teaches away from [claim] 8 of the present application” such that “one of ordinary skill in the art would not modify Conlin in view of Bucur... to arrive at the claimed invention” per MPEP 2143.03(VI) (presumably, MPEP 2143.01(V) or (VI)), the Examiner disagrees because the inquiry is whether the modification teaches away from the prior art being modified (i.e., Conlin) rather than the present claims.  In this regard, the Examiner asserts that the modification does not teach away from Conlin because [0084] of Conlin merely generally discloses that evidence-based guidelines can be consulted.  Therefore, one of ordinary skill in the art would modify Conlin in view of Bucur to arrive at the claimed invention for the reasons presented in the Final Office Action at page 21.

Respectfully submitted,
/JAS/
Jonathon A. Szumny

Art Unit 3686                                                                                                                                                                                                        
Conferees:
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.